In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐2583 
KURT V. CORNIELSEN, et al., 
                                                          Plaintiffs‐Appellants, 
                                                                                 

                                                    v. 

INFINIUM CAPITAL  
MANAGEMENT, LLC, et al., 
                                                          Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 14‐cv‐00098 — Andrea R. Wood, Judge. 
                                  ____________________ 

    ARGUED FEBRUARY 13, 2018 — DECIDED FEBRUARY 13, 2019 
                  ____________________ 

   Before SYKES  and  BARRETT, Circuit Judges, and GRIESBACH, 
Chief District Judge.* 




                                                 
      * Of the Eastern District of Wisconsin, sitting by designation. 
2                                                      No. 17‐2583 

    GRIESBACH, District Judge. Plaintiffs‐appellants, 39 former 
employees of Infinium Capital Management, LLC, voluntar‐
ily converted loans they had made  to  their employer  under 
the company’s Employee Capital Pool program into equity in 
the company. A year later their redemption rights were sus‐
pended, and six months after that, they were told their invest‐
ments  were  worthless.  Plaintiffs  filed  suit  against  their  em‐
ployer, the holding company that owned their employer, and 
several members of the senior management, asserting claims 
for federal securities fraud and state law claims for breach of 
fiduciary  duty  and  fraud.  This  appeal  is  from  the  district 
court’s  order  dismissing  with  prejudice  their  fifth  amended 
complaint for failure to state a claim. For the reasons that fol‐
low, we affirm. 
                          I. Background 
    Infinium is a diversified alternative asset and risk manage‐
ment firm with offices in Chicago, Houston, New York, and 
London.  It  trades  exchange‐traded  and  centrally  cleared  fi‐
nancial  instruments  offering  fundamental  arbitrage  strate‐
gies.  Infinium  Capital  Holdings  is  a  holding  company  that 
owned Infinium. To simplify and for clarity, we refer to both 
as Infinium. 
    Prior to 2012, Infinium created the Employee Capital Pool, 
through which Plaintiffs collectively loaned the company just 
over $5 million. After a profitable year in 2011, Infinium in‐
vited capital pool participants to convert their loans into eq‐
uity as Class B‐2 shareholders in Infinium through an “Equity 
Conversion” program. Capital pool participants received no‐
tice of the Equity Conversion opportunity by e‐mail on Feb‐
ruary 14, 2012. Members of Infinium’s senior management—
Charles  Whitman,  Gregory  Eickbush,  Brian  Johnson,  and 
No. 17‐2583                                                         3 

Scott  Rose  (collectively,  the  Individual  Defendants)—subse‐
quently conducted three “town hall” meetings about the pro‐
posal.  Those  meetings  occurred on  February  16,  17,  and  22, 
2012, and each Plaintiff attended at least one meeting.  
    Plaintiffs claim that the Individual Defendants made sev‐
eral misrepresentations and omissions at the three town hall 
meetings that induced them to participate in the Equity Con‐
version.  Plaintiffs  allege  the  Individual  Defendants  stated 
there would be a single class of equity in Infinium and that all 
current and future equity holders would receive equal treat‐
ment; whereas in fact, Infinium was seeking the infusion of 
new funds from third‐party investors and offered those inves‐
tors superior rights to all other equity holders in Infinium and 
guaranteed the equity of those investors from certain losses. 
Plaintiffs also allege the Individual Defendants stated that In‐
finium  had  access  to  an  untapped  $20  million  line  of  credit 
that it could use to pay down debt owed to George Hanley 
and  Nathan  Laurell,  two  members  of  Infinium’s  advisory 
board who were in the process of redeeming their equity in 
Infinium.  Finally,  the  Individual  Defendants  allegedly  also 
told meeting attendees that those who participated in the Eq‐
uity Conversion would receive two free months of profit for 
January and  February 2012,  when in fact,  Infinium  had lost 
$4.3  million  during  that  period  and  there  was  no  profit  for 
those months as a result. In addition, in the course of soliciting 
the  conversion  of  their  loans  to  equity,  Infinium  wrote  to 
Plaintiffs  and  explained  that  Plaintiffs  would  be  able  to  re‐
deem 50% any monies converted from debt to equity or oth‐
erwise invested by Plaintiffs in the first year (2013) and 50% 
in the following year (2014), with the ability to withdraw all 
of their equity investments in just two years. 
4                                                       No. 17‐2583 

     Participants  in  the  capital  pool  also  received  a  Private 
Placement Memorandum (PPM) on February 14, 2012, detail‐
ing the risks of the Equity Conversion. The PPM made exten‐
sive disclosures about the risks to Plaintiffs’ investments and 
the  nature  of  the  interests  in  Infinium  they  would  obtain  if 
they  chose  to  participate  in  the  Equity  Conversion.  It  dis‐
closed that Equity Conversion participants would “not have 
voting rights,” meaning their interests would not permit them 
“to elect or remove members of the Board” and they would 
not  “have  any  ability  to  affect  the  management  of  the  com‐
pany.”  The  PPM  also  contradicted  certain  statements  Plain‐
tiffs allege the Individual Defendants made during the town 
hall meetings. For instance, with regard to Infinium’s debts, 
the  PPM  disclosed  that  Plaintiffs’  equity  interests  would  be 
“junior in right of payment” to Infinium’s “secured and unse‐
cured debts, including commercial lines of credit” and “any 
other debt securities [Infinium] may issue in the future.” The 
disclosures  were  particularly  forthright  about  risks  from  a 
$53 million debt related to the redemption of equity interests 
in Infinium held by George Hanley and Nathan Laurell: “This 
will cause a significant change in the capital structure of In‐
finium, and could constrain or even eliminate Infinium’s abil‐
ity to obtain financing for its business pursuits. The servicing 
of  this  debt  will  constrain  Infinium’s  available  capital  and 
could have a material adverse effect on Infinium’s business.” 
   Also disclosed in the PPM were limitations on the partici‐
pants’  redemption  of  capital,  only  50%  of  which  would  be 
available for redemption after one year, with the remainder 
available after a second. The PPM explicitly stated that those 
redemption  rights  could  be  limited  or  suspended  by  the 
board  under  certain  circumstances,  such  as  if  redemption 
No. 17‐2583                                                       5 

would  prevent  the  company  from  complying  with  regula‐
tions requiring it to hold a particular amount of capital. In ad‐
dition, the  company would have “broad discretion in using 
the proceeds” from the Equity Conversion and, indeed, might 
“not use them in a manner Investors would prefer.” 
    The PPM also referred to the LLC Agreement for Infinium 
as well as a Subscription Agreement, both of which were at‐
tached  as  exhibits.  The  LLC  Agreement  provided  details 
about  the  structure  of  Infinium,  including  information  de‐
scribed in the PPM, such as capital redemption rules and the 
nature  of  participants’  equity  interests.  The  Subscription 
Agreement set forth several representations and warranties, 
including that the Equity Conversion participant could “bear 
the  economic  risk  of  losing  the  …  entire  investment.”  The 
Agreement  confirmed  that  each  Equity  Conversion  partici‐
pant was furnished with the LLC Agreement, the Joinder, the 
PPM, and other documents, materials, and information as he 
or she deemed necessary for evaluating whether to invest in 
the company. The Subscription  Agreement also contained a 
non‐reliance  clause  which  stated:  “[I]n  entering  into  this 
transaction  the  undersigned  is  not  relying  upon  any  infor‐
mation other than that contained in the LLC Agreement, the 
Joinder and the results of the undersigned’s own independent 
investigation.”  All  Equity  Conversion  participants  were  re‐
quired to sign the Subscription Agreement. 
    Plaintiffs allege they were told that, if they did not elect to 
participate in the Equity Conversion by March 2, 2012, then 
their loans would be repaid during 2012. Thereafter, Plaintiffs 
allege, those who opted against taking part in the Equity Con‐
version would no longer be able to participate in a permanent, 
structured vehicle to share in the company’s growth. Prior to 
6                                                      No. 17‐2583 

the March 2nd deadline, Plaintiffs allege that the Individual 
Defendants  represented  to  some  Plaintiffs  that  Infinium 
would still have nearly $50 million in equity after Hanley and 
Laurell  redeemed  their  own  equity  interests.  Ultimately, 
every Plaintiff elected to participate in the Equity Conversion 
and, collectively, converted more than $5 million from capital 
pool  loans  into  equity  in  Infinium.  Some  Plaintiffs  chose  to 
invest  additional  funds  in  excess  of  loans  already  made 
through the capital pool. 
     According to Plaintiffs, Infinium’s financial position was 
far worse than represented to them when they agreed to par‐
ticipate in the Equity Conversion. During an April 2015 dep‐
osition  conducted  by  the  Securities  and  Exchange  Commis‐
sion  (SEC),  Plaintiff  Gordon  Wallace  allegedly  saw  certain 
confidential documents authored or received by the Individ‐
ual Defendants pertaining to Infinium’s financial situation in 
the weeks before the Equity Conversion. According to Plain‐
tiffs, the documents showed that Infinium was insolvent and 
on  the  verge  of  bankruptcy  at  that  time  and  had  already 
drawn down $6 million on the $20 million line of credit men‐
tioned  at  the  town  hall  meetings.  Infinium’s  management 
team thus feared that its lender would require immediate re‐
payment of the line of credit, an impossibility due to the com‐
pany’s insolvency. Moreover, Plaintiffs allege that the docu‐
ments  showed  that  Infinium  had  already  incurred  losses  of 
$4.3  million  during  January  and  February  2012.  The  docu‐
ments  also  allegedly  demonstrated  that,  before  the  Equity 
Conversion, Infinium lacked the resources to repay the capital 
pool loans, to allow Hanley and Laurell to redeem their eq‐
uity, or even to sustain the trading activities necessary to gen‐
erate profits. As further indication of Infinium’s poor finan‐
cial circumstances during early 2012, Plaintiffs allege that in 
No. 17‐2583                                                       7 

late 2011 two of the Individual Defendants, Charles Whitman 
and Brian Johnson, privately made undisclosed redemptions 
of their own equity in Infinium. 
    Infinium’s  financial  difficulties  continued  throughout 
2012, culminating in losses for the year in excess of $6.5 mil‐
lion. On March 8, 2013, Infinium suspended Plaintiffs’ rights 
to redeem their capital on the ground that the company was 
in default of its debt service obligations to Hanley and Laurell. 
During an “investor call” with Plaintiffs on September 1, 2013, 
Infinium’s acting CEO revealed that the money invested by 
the Equity Conversion participants had become “worthless,” 
with a value of negative $18 million. At that time, Plaintiffs 
also learned that, to prevent a hostile takeover by Hanley, In‐
finium had not only converted a portion of the debt owed to 
Hanley and Laurell into equity but also agreed to eliminate 
Plaintiffs’  right  to  redeem  their  investments.  Additionally, 
Plaintiffs learned during the call about a class of equity con‐
sisting of money invested by third‐parties that was superior 
to Plaintiffs’ equity and protected from certain losses. Infin‐
ium  sought  additional  outside  investment  during  February 
2013.  
    Plaintiffs filed this action in the Northern  District of  Illi‐
nois in January 2014. Their complaint alleged claims for fed‐
eral securities fraud under Section 10(b) of the Securities Ex‐
change Act of 1934 and SEC Rule 10b‐5. See 15 U.S.C. § 78j; 17 
C.F.R. § 240.10b‐5. The complaint also included common law 
claims  for  fraud  and  breach  of  fiduciary  duty.  Essentially, 
Plaintiffs  alleged  that  during  the  three  February  2012  town 
hall meetings Infinium, through its management, made vari‐
ous  misrepresentations  and  omissions  regarding  the  Equity 
Conversion proposal and Infinium’s financial condition that 
8                                                      No. 17‐2583 

had a material effect on Plaintiffs’ decisions to convert their 
loans into equity. 
    Although  Plaintiffs  amended  their  complaint  several 
times (once as a matter of right and subsequently with leave 
of the court), the district court granted motions dismissing the 
second and fourth amended complaints. Both dismissals were 
without prejudice. After Plaintiffs filed a fifth amended com‐
plaint, the district court issued an order in July 2017 granting 
yet another motion to dismiss, this time with prejudice. 
    In  dismissing  the  fifth  amended  complaint,  the  district 
court  explained  that  Plaintiffs’  most  recent  amendments 
failed  to  correct  deficiencies  that  the  court  had  previously 
identified. The court noted that it dismissed the second and 
fourth amended complaints because Plaintiffs “insufficiently 
pleaded scienter, failed to identify the speakers of the alleged 
misrepresentations  with  particularity,  and  failed  to  plead  a 
duty to speak with respect to the alleged material omissions.” 
Yet  the  fifth  amended  complaint  made  no  changes  in  the 
pleading  of  scienter,  made  only  conclusory  allegations  that 
the defendants had a duty to speak with regard to the alleged 
omissions,  and  made  only  cosmetic  rather  than  substantive 
changes in an attempt to identify with particularity which In‐
dividual  Defendants  made  the  alleged  misrepresentations. 
Plaintiffs now appeal the dismissal with prejudice of the fifth 
amended complaint. 
                           II. Analysis 
   We review de novo a district court’s grant of a motion to 
dismiss for failure to state a claim. Calderon‐Ramirez v. McCa‐
ment, 877 F.3d 272, 275 (7th Cir. 2017). Before addressing the 
arguments raised by Plaintiffs, we turn first to the argument 
No. 17‐2583                                                        9 

by Infinium and the Individual Defendants that the non‐reli‐
ance clause in the Subscription Agreement requires dismissal 
regardless  of  whether  the  fifth  amended  complaint  ade‐
quately stated a claim for relief. 
A. The Non‐Reliance Clause 
   In support of their motions to dismiss the second, fourth, 
and  fifth  amended  complaints,  Infinium  and  the  Individual 
Defendants argued that, even if Plaintiffs stated a claim, the 
non‐reliance clause contained in the Subscription Agreement 
requires dismissal. The district court did not address this ar‐
gument when dismissing any of the complaints. Citing Riss‐
man  v.  Rissman,  213 F.3d 381 (7th Cir.  2000), the defendants 
argue that, as a matter of law, Plaintiffs’ claimed reliance on 
oral  statements  made  at  the  town  hall  meetings  was  unrea‐
sonable in light of the Subscription Agreement’s non‐reliance 
clause, through which each Plaintiff indicated he or she was 
not relying upon any information other than that contained in 
the LLC Agreement, the Joinder, and the results of his or her 
own independent investigation. 
    In Rissman, this court concluded that several non‐reliance 
clauses in a private stock sale agreement prevented a plaintiff 
from bringing a federal securities fraud claim alleging that he 
sold  his  shares  in  a  family  company  based  on  his  brother’s 
deceitful  assurances  that  he  would  never  take  the  company 
public or sell it to a third party. Id. at 382–83. The court held 
that  “non‐reliance  clauses  in  written  stock‐purchase  agree‐
ments preclude any possibility of damages under the federal 
securities laws for prior oral statements.” Id. at 383–84 (first 
citing Jackvony v. RIHT Fin. Corp., 873 F.2d 411 (1st Cir. 1989) 
(Breyer, J.); then citing One‐O‐One Enters., Inc. v. Caruso, 848 
F.2d  1282  (D.C.  Cir.  1988)  (Ginsburg,  J.)).  Emphasizing  that 
10                                                     No. 17‐2583 

non‐reliance  clauses  are  the  product  of  any  bargain  negoti‐
ated  between  the  parties,  the  court  observed  that  they  “en‐
sure[] that both the transaction and any subsequent litigation 
proceed  on the basis  of  the parties’  writings, which  are less 
subject  to  the  vagaries  of  memory  and  the  risks  of  fabrica‐
tion.” Id. at 384; see also Cerabio LLC v. Wright Med. Tech., Inc., 
410 F.3d 981, 992 (7th Cir. 2005) (noting that enforcement of a 
non‐reliance clause was particularly appropriate because “the 
parties  were  sophisticated  commercial  entities  assisted  by 
counsel”); Vigortone AG Prods., Inc. v. PM AG Prods., Inc., 316 
F.3d 641, 644–45 (7th Cir. 2002) (“[P]arties to contracts who do 
want to head off the possibility of a fraud suit will sometimes 
insert a ‘no‐reliance’ clause into their contract, stating that nei‐
ther  party  has  relied  on  any  representations  made  by  the 
other. Since reliance is an element of fraud, the clause, if up‐
held—and why should it not be upheld, at least when the con‐
tract  is  between  sophisticated  commercial  enterprises—pre‐
cludes a fraud suit … .” (internal citations omitted)). 
    Each Plaintiff in this case entered into a written agreement 
that contained ample cautionary language about the risks as‐
sociated with the investment. In particular, the Subscription 
Agreement  recognizes  that  Infinium  is  a  highly  speculative 
venture involving a high degree of financial risk and, as a re‐
sult, each Equity Conversion participant must be able to bear 
the economic risk of losing his or her entire investment. Each 
Plaintiff signed the Subscription Agreement and represented 
that he or she was “not relying upon any information other 
than  that  contained  in  the  LLC  Agreement,  the  Joinder  and 
the results of the undersigned’s own independent investiga‐
tion.” Plaintiffs had every opportunity to read the agreement 
and investigate the company as he or she deemed appropriate 
to evaluate the merits and risks of the investment. Based on 
No. 17‐2583                                                         11 

this court’s decision in Rissman, the written representations in 
the  Subscription  Agreement  preclude  Plaintiffs  from  now 
claiming that they chose to participate in the Equity Conver‐
sion because they reasonably relied on the Individual Defend‐
ants’  oral  statements  made  during  the  town  hall  meetings. 
Although the  district  court’s dismissal of the  fifth amended 
complaint could be affirmed in large part on this basis alone, 
the court will address Plaintiffs’ challenges to the merits of the 
district  court’s  decision  that  the  complaint  failed  to  state  a 
claim for relief. 
B. Failure to State a Claim for Federal Securities Fraud 
    “A  motion  under  Rule  12(b)(6)  tests  whether  the  com‐
plaint states a claim on which relief may be granted.” Richards 
v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012). “To survive a Rule 
12(b)(6) motion to dismiss, a complaint must (1) describe the 
claim in sufficient detail to give the defendant fair notice of 
the claim and grounds on which it rests, Dura Pharmaceuticals, 
Inc. v. Broudo, 544 U.S. 336, 346 (2005), and (2) contain suffi‐
cient factual matter, accepted as true, to ‘state a claim to relief 
that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 672 
(2009)  (quoting  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  570 
(2007)). The complaint’s “[f]actual allegations must be enough 
to raise a right to relief above the speculative level.” Twombly, 
550 U.S. at 555. 
    Heightened  pleading  requirements  apply  to  complaints 
alleging fraud. Federal Rule of Civil Procedure 9(b) provides 
that a party alleging fraud or mistake “must state with partic‐
ularity the circumstances constituting fraud or mistake,” alt‐
hough “[m]alice, intent, knowledge, and other conditions of a 
person’s  mind  may  be  alleged  generally.”  This  generally 
means “describing the ‘who, what, when, where, and how’ of 
12                                                        No. 17‐2583 

the fraud.” AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir 
2011). The purpose of this particularity requirement is “to dis‐
courage  a  ‘sue  first,  ask  questions  later’  philosophy.”  Pirelli 
Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co., 
631 F.3d 436, 441 (7th Cir. 2011). “Greater precomplaint inves‐
tigation is warranted in fraud cases,” we have explained, “be‐
cause public charges of fraud can do great harm to the repu‐
tation of a business firm or other enterprise (or individual), … 
because fraud is frequently charged irresponsibly by people 
who have suffered a loss and want to find someone to blame 
for it, … and because charges of fraud (and also mistake, the 
other charge that Rule 9(b) requires be pleaded with particu‐
larity)  frequently  ask  courts  in  effect  to  rewrite  the  parties’ 
contract  or  otherwise  disrupt  established  relationships.” 
Ackerman v. Northwestern Mut. Life Ins. Co., 172 F.3d 467, 469 
(7th Cir. 1999) (internal citations omitted). 
    To  state  a  claim  for  federal  securities  fraud,  a  complaint 
must allege “(1) a material misrepresentation or omission by 
the defendant; (2) scienter; (3) a connection between the mis‐
representation or omission and the purchase or sale of a secu‐
rity; (4) reliance upon the misrepresentation or omission; (5) 
economic loss; and (6) loss causation.” Pugh v. Tribune Co., 521 
F.3d  686,  693  (7th  Cir.  2008)  (citing  Stoneridge  Inv.  Partners, 
LLC v. Scientific–Atlanta, Inc., 552 U.S. 148, 157 (2008)). Even 
before the enactment of the Private Securities Litigation Re‐
form Act of 1995 (PSLRA), this court had held that securities 
fraud  claims  must satisfy Rule 9(b)’s  particularity  standard. 
See  Sears  v.  Likens,  912  F.2d  889,  893  (7th  Cir.  1990).  Sec‐
tion 21D(b)(2) of the PSLRA added the requirement that com‐
plaints alleging securities fraud “state with particularity facts 
giving rise to a strong inference that the defendant acted with 
the required  state  of  mind.” 15  U.S.C.  § 78u‐4(b)(2)(A). Any 
No. 17‐2583                                                           13 

complaint alleging a material misstatement or omission must 
also “specify each statement alleged to have been misleading” 
and the “reason or reasons why the statement is misleading.” 
Id. § 78u‐4(b)(1). 
    These are the standards the district court applied in find‐
ing Plaintiffs’ fifth amended complaint insufficient. Plaintiffs 
contend that the district court erred in three respects by dis‐
missing  their complaint with  prejudice. First, they  maintain 
that  they  identified  with  adequate  particularity  the  alleged 
fraudulent  statements  and  omissions  by  the  Individual  De‐
fendants.  Second,  they  assert  that  the  complaint  creates  a 
strong  inference  that  the  Individual  Defendants  acted  with 
the required state of mind. Finally, they assert that the facts 
alleged in the complaint show that Infinium and the Individ‐
ual Defendants had a duty to disclose various pieces of infor‐
mation to them. We will address each argument in turn. 
    1.  Plaintiﬀs  Failed  to  Identify  the  Speakers  of  Alleged 
        Misrepresentations with Adequate Particularity. 
    To satisfy Rule 9(b)’s particularity standard, a complaint 
must “state ‘the identity of the person who made the misrep‐
resentation, the time, place and content of the misrepresenta‐
tion,  and  the  method  by  which  the  misrepresentation  was 
communicated  to  the  plaintiff.’”  Vicom,  Inc.  v.  Harbridge 
Merch.  Servs.,  Inc.,  20  F.3d  771,  777  (7th  Cir.  1994)  (internal 
quotation  marks  omitted)  (quoting  Uni*Quality,  Inc.  v.  Info‐
tronx, Inc., 974 F.2d 918, 923 (7th Cir. 1992)). As a result, “[a] 
complaint  that  attributes  misrepresentations  to  all  defend‐
ants, lumped together for pleading purposes, generally is in‐
sufficient.” Sears, 912 F.2d at 893 (quoting Design Inc. v. Syn‐
thetic  Diamond  Tech.,  Inc.,  674  F.  Supp.  1564,  1569  (N.D.  Ill. 
1987)). 
14                                                    No. 17‐2583 

    The  district  court  dismissed  Plaintiffs’  second  amended 
complaint in part because it set forth only general allegations 
that  “the  Defendants”  made  various  representations  at  the 
town hall meetings. Those allegations failed to establish the 
identity of the individuals who made the alleged representa‐
tions and therefore clearly lacked Rule 9(b)’s required partic‐
ularity.  Likewise,  the  district  court  dismissed  the  fourth 
amended complaint because it merely replaced general alle‐
gations against “the Defendants” or “Infinium” with lists of 
the  Individual  Defendants’  names—“Whitman,  Eickbush, 
Rose, and Johnson”—and thus provided no greater detail re‐
garding  which  individuals  made  which  representations.  It 
was against this backdrop that the district court determined 
that the fifth amended complaint involved a change in form 
rather  than  substance by replacing three counts  against “all 
defendants”  and  “all  Individual  Defendants”  with  thirteen 
counts that repeated the same general allegations against each 
defendant individually, while at the same time conceding that 
they  did  not  know  which  Individual  Defendant  said  what. 
Plaintiffs argue, however, that the “group pleading” doctrine 
permits them to make collective allegations here because the 
Individual  Defendants  made  three  group  presentations  to 
Plaintiffs as potential investors.  
    Prior  to  enactment  of  the  PSLRA,  some  circuits  adopted 
the group pleading doctrine to “allow[] plaintiffs to link cer‐
tain  defendants  to  alleged  misrepresentations  simply  by 
pleading  that  the  defendants  were  part  of  the  ‘group’  that 
likely put the challenged documents together.” Southland Sec. 
Corp. v. INSpire Ins. Solutions, Inc., 365 F.3d 353, 363 (5th Cir. 
2004). The Ninth Circuit first formulated the doctrine in Wool 
v. Tandem Computers Inc.: 
No. 17‐2583                                                             15 

    In cases of corporate fraud where the false or mislead‐
    ing information is conveyed in prospectuses, registra‐
    tion statements, annual reports, press releases, or other 
    “group‐published information,” it is reasonable to pre‐
    sume that these are the collective actions of the oﬃcers. 
    Under such circumstances, a plaintiﬀ fulfills the partic‐
    ularity requirement of Rule 9(b) by pleading the mis‐
    representations with particularity and where possible 
    the roles of the individual defendants in the misrepre‐
    sentations. 
818 F.2d 1433, 1440 (9th Cir. 1987) (citation omitted). Since the 
enactment of the PSLRA, however, some courts have deter‐
mined  that  the  judicially‐created  group  pleading  doctrine 
“cannot withstand” the PSLRA’s clear statutory prerequisites 
“that the untrue statements or omissions be set forth with par‐
ticularity  as  to  ‘the  defendant’  and  that  scienter  be  pleaded 
with regard to ‘each fact or omission’ sufficient to give ‘rise to 
a strong inference that the defendant acted with the required 
state  of  mind.’”  Southland,  365  F.3d  at  364  (citing  15  U.S.C. 
§ 78u‐4(b)). This court has embraced that reasoning and de‐
clined to permit group pleading in this context. See Makor Is‐
sues  &  Rights,  Ltd.  v. Tellabs,  Inc.,  437  F.3d 588,  603  (7th  Cir. 
2006), rev’d on other grounds, 551 U.S. 308 (2007) (Makor I). 
    Plaintiffs  argue  that,  although  this  court  has  expressly 
rejected  the  group  pleading  doctrine  with  regard  to  group‐
published documents, it has not gone so far as to preclude the 
invocation of the group pleading doctrine to oral statements. 
But  nothing  in  the  PSLRA  indicates  that  its  particularity 
requirements  distinguish  between  oral  and  written 
statements. Indeed, extending the group pleading doctrine to 
encompass  oral  representations  would  be  inconsistent  with 
16                                                     No. 17‐2583 

the  reasoning  that  originally  led  some  courts  to  create  an 
exception to Rule 9(b). As the Ninth Circuit explained in Wool, 
the court deemed it reasonable to presume that information 
in  promulgated  written  documents  reflected  “the  collective 
actions of the officers.” 818 F.2d at 1440. The doctrine sought 
to account for the opaque nature of modern business entities 
and “the fact that an individual’s actual role in drafting and 
approving  particular  documents  and  statements  cannot,  in 
many cases, be reliably deduced from their title.” Southland, 
365 F.3d at 363 n.5. Oral statements, by contrast, involve no 
such  ambiguity;  they  emanate  from  a  single  person  against 
whom  purportedly  defrauded  listeners  can  bring  a  claim 
directly. See, e.g., In re Interactive Network, Inc. Sec. Litig., 948 
F. Supp.  917,  922–23  (N.D.  Cal.  1996)  (“The  purpose  of  the 
doctrine  is  to  relieve  plaintiffs  the  burden  of  proving  the 
authorship of a writing. This problem of authorship does not 
arise with oral statements.”); see also William O. Fisher, Don’t 
Call Me a Securities Law Groupie: The Rise and Possible Demise of 
the “Group Pleading” Protocol in 10b‐5 Cases, 56 BUS. LAW. 991, 
1008 n.48 (2001) (discussing courts’ refusal to apply Wool to 
oral  statements).  This  court’s  determination  that  the  group 
pleading  doctrine  is  inconsistent  with  the  PSLRA’s 
particularity  requirements  thus  applies  with  equal  weight 
regardless  of  the  form  of  the  alleged  misrepresentation  or 
omission. 
    Here, all Plaintiffs attended at least one town hall meeting, 
at which they allege that they each heard oral presentations 
about the Equity Conversion from the Individual Defendants. 
Plaintiffs’ claims are premised upon their reliance on the oral 
statements  made  at  the  town  hall  meetings,  despite  those 
statements  being  clearly  contrary  to  the  written  materials 
Plaintiffs received, and yet, Plaintiffs have no recollection of 
No. 17‐2583                                                         17 

who  said  what,  even  though  each  Plaintiff  personally  ob‐
served which representations Whitman, Eickbush, Rose, and 
Johnson made on particular days. Plaintiffs concede that they 
cannot sufficiently plead the relationship between the partic‐
ular representations made at the town hall meetings and the 
identity of the Individual Defendant who spoke them without 
taking  discovery.  Plaintiffs  contend  that  they  repeatedly  re‐
quested that the district court allow discovery to commence 
in order to obtain the transcripts of the town hall meetings, 
but the district court denied their motions to lift the discovery 
stay that was put into effect pursuant to the requirements of 
the PSLRA.  
    The PSLRA imposes an automatic stay on discovery while 
a  motion  to  dismiss  is  pending,  absent  exceptional  circum‐
stances. 15 U.S.C. § 78u‐4(b)(3)(B). The purpose of the provi‐
sion is to curtail abusive litigation—it allows the court to eval‐
uate the plaintiffs’ claims before imposing any unreasonable 
burden  on  the  defendant  and  it  prevents  a  plaintiff  from 
bringing  an  action  without  first  possessing  the  information 
necessary to satisfy the heightened pleading requirements of 
the  PSLRA  and  using  discovery  to  obtain  that  information 
and  resuscitate  a  complaint  that  would  otherwise  be  dis‐
missed. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 
308, 313 (2007); In re Comdisco Sec. Litig., 166 F. Supp. 2d 1260, 
1263 (N.D. Ill. 2001). Plaintiffs have not argued that the district 
court abused its discretion in denying  its motions and have 
not addressed the court’s reasons for so ruling. Those argu‐
ments are now waived as a result. See Hentosh v. Herman M. 
Finch Univ. of Health Sci./The Chi. Med. Sch., 167 F.3d 1170, 1173 
(7th  Cir.  1999).  In  short,  the  district  court  reasonably  deter‐
mined that the fifth amended complaint’s new gambit of al‐
18                                                         No. 17‐2583 

leging in separate but identical counts that all Individual De‐
fendants made all misrepresentations or omissions lacked the 
particularity required by Rule 9(b) and the PSLRA. 
      2.  Plaintiﬀs Failed to Adequately Plead Scienter. 
    As noted above, a federal securities fraud complaint must 
“state with particularity facts giving rise to a strong inference 
that the defendant acted with the required state of mind.” 15 
U.S.C. § 78u‐4(b)(2)(A). The “required state of mind” refers to 
the  element  of  scienter,  which  means  “an  intent  to  deceive, 
demonstrated by knowledge of the statement’s falsity or reck‐
less disregard of a substantial risk that the statement is false.” 
Higginbotham  v.  Baxter  Int’l,  Inc.,  495  F.3d  753,  756  (7th  Cir. 
2007).  Under  the  PSLRA’s  “strong  inference”  standard,  “[a] 
complaint will survive … only if a reasonable person would 
deem the inference of scienter cogent and at least as compel‐
ling as any opposing inference one could draw from the facts 
alleged.” Tellabs, 551 U.S. at 324. When determining whether 
a complaint creates a strong inference of scienter, “the court 
must take into account plausible opposing inferences.” Id. at 
323. 
    This circuit’s rejection of the group pleading doctrine, dis‐
cussed above, has particular relevance for the pleading of sci‐
enter  in securities fraud cases. The PSLRA requires that the 
complaint “state with particularity facts giving rise to a strong 
inference  that  the  defendant  acted  with  the  required  state  of 
mind.”  15  U.S.C.  § 78u‐4(b)(2)(A)  (emphasis  added).  Agree‐
ing  with  the  Fifth  Circuit,  this  court  has  observed  that 
“PSLRA references to ‘the defendant’ may only reasonably be 
understood to mean ‘each defendant’ in multiple defendant 
cases.” Makor I, 437 F.3d at 602 (quoting Southland, 365 F.3d at 
365–66). As a result, “plaintiffs must create a strong inference 
No. 17‐2583                                                       19 

of scienter with respect to each individual defendant.” Pugh, 521 
F.3d at 693–94 (emphasis added) (citing Makor Issues & Rights, 
Ltd. v. Tellabs, Inc., 513 F.3d 702, 710 (7th Cir. 2008) (Makor II)). 
    The fifth amended complaint’s shortcomings in stating its 
claims  with  particularity  as  to  each  Individual  Defendant 
carry over  into its pleading of scienter. As the district court 
noted in dismissing both the fourth and fifth amended com‐
plaints,  the  allegation  that  the  Individual  Defendants  acted 
with an intent to deceive hinged on a single paragraph detail‐
ing  the  information  that  Plaintiff  Gordon  Wallace  allegedly 
obtained during his April 2015 deposition by the SEC. That 
paragraph  alleges  that  attorneys  for  the  SEC  “showed  him 
documents  authored,  and/or  received,  by  Whitman,  Eick‐
bush, Rose, and Johnson” demonstrating that the Individual 
Defendants knew various pieces of information about Infin‐
ium’s true financial situation in January and February 2012.  
   Nothing  about  that  paragraph,  however,  associates 
knowledge of particular information about Infinium with any 
particular Individual Defendant, making it impossible to as‐
sess  the  statements  any  Individual  Defendant  made  at  the 
town hall meetings against the information he allegedly pos‐
sessed at the time he made them. Instead, it suggests that one 
plaintiff saw documents indicating that one or more Individ‐
ual  Defendants  may  have  possessed  information  that  im‐
pugned the truth of the representations made at the town hall 
meetings.  This  court  has  determined,  however,  that  a  com‐
plaint fails to satisfy the PSLRA’s particularity requirements 
by making conclusory allegations of scienter derived from a 
defendant’s mere access to information. See Pugh, 521 F.3d at 
694  (“[T]here  is  a  big  difference between  knowing  about  … 
reports from [a subsidiary] and knowing that the reports are 
20                                                       No. 17‐2583 

false.” (third alteration in original) (quoting Higginbotham, 495 
F.3d at 758)). 
     Analogizing  to  Matrixx  Initiatives,  Inc.  v.  Siracusano,  563 
U.S. 27 (2011), Plaintiffs argue that they have pleaded ample 
facts to create a strong inference that the Individual Defend‐
ants acted with an intent to deceive when soliciting participa‐
tion in the Equity Conversion. Specifically, they contend that 
during January and February 2012 the Individual Defendants 
all had significant equity interests in Infinium, knew that In‐
finium faced significant financial pressures, knew that pres‐
sure on Infinium threatened their personal investments in it, 
and made knowingly false statements at the three town hall 
meetings to secure an infusion of equity from Plaintiffs that 
would permit the Individual Defendants to redeem a portion 
of  their  own  investments.  But  Infinium  and  the  Individual 
Defendants counter that the complaint merely shows that, af‐
ter several years of growth, Infinium presented an investment 
opportunity to its employees—sophisticated financial profes‐
sionals—who chose to participate and then suffered the con‐
sequences  of  unfavorable  market  conditions  arising  shortly 
thereafter. Because Plaintiffs’ fifth amended complaint failed 
to  make  adequately  individualized  allegations  against  each 
Individual  Defendant,  however,  we  need  not  determine 
whether the inference of scienter propounded by Plaintiffs is 
cogent and at least as compelling as the proposed alternative. 
      3.  Plaintiﬀs Failed to Plead a Duty to Speak. 
    As their final basis for reversal, Plaintiffs contend that the 
district court erred in concluding that they failed to establish 
that  Infinium  and  the  Individual  Defendants  had  a  duty  to 
disclose  certain  information  to  them.  Plaintiffs  contend  that 
the  facts  alleged  support  their  assertion  that  the  Individual 
No. 17‐2583                                                      21 

Defendants had a “duty to speak” regarding Infinium’s finan‐
cial condition. 
   The district court’s decision dismissing the fifth amended 
complaint  summarized  Plaintiffs’  efforts  to  plead  a  duty  to 
speak. Compared to the fourth amended complaint, the fifth 
amended complaint added two paragraphs alleging a duty to 
speak: 
   65.  By voluntarily disclosing material facts in connec‐
        tion  with  securities  transactions,  Defendants  In‐
        finium,  Whitman,  Eickbush,  Rose,  and  Johnson 
        assumed a duty to speak fully and truthfully on 
        those subjects. 
   66.  A duty to disclose the true financial state of Infin‐
        ium  arose  because  secret  information  rendered 
        the public statements materially misleading. 
The fifth amended complaint also alleged that each of the In‐
dividual Defendants owed Plaintiﬀs “fiduciary duties … first 
to Plaintiﬀs as creditors of an insolvent corporation and then 
as shareholders after the conversion.” In dismissing the fifth 
amended complaint, the district court observed that these al‐
legations  did  nothing  to  remedy  the  fourth  amended  com‐
plaint’s  failure  to  state  with  particularity  how  the  alleged 
omissions rendered any aﬃrmative disclosure misleading. 
    On appeal, Plaintiffs’ duty to speak argument cites no law 
and is largely undeveloped. Plaintiffs discuss Infinium’s line 
of credit as an example of an affirmative statement rendered 
misleading  by  the  omission  of  pertinent  information.  They 
note  that  the  fifth  amended  complaint  alleges,  on  the  one 
hand, that the Individual Defendants represented at the town 
hall  meetings  that  Infinium  had  access  to  an  untapped 
22                                                      No. 17‐2583 

$20 million line of credit and, on the other hand, that Plaintiff 
Wallace saw documents during his April 2015 SEC deposition 
indicating that Infinium had already drawn down $6 million 
on that line of credit by the time of the town hall meetings. 
According  to  Plaintiffs,  they  adequately  pleaded  facts  sug‐
gesting an omission by alleging this discrepancy between the 
representations at the town hall meetings and the information 
the Individual Defendants actually possessed at that time. 
    Plaintiffs’ duty to speak argument falls short for at  least 
two  reasons.  First,  Plaintiffs’  allegations  that  the  Individual 
Defendants “assumed a duty to speak” and “owed Plaintiffs 
fiduciary  duties”  are  mere  legal  conclusions  that  the  court 
need not accept as true. Iqbal, 556 U.S. at 678 (“[T]he tenet that 
a court must accept as true all of the allegations contained in 
a  complaint  is  inapplicable  to  legal  conclusions.”).  In  their 
briefing to this court, Plaintiffs have presented no legal argu‐
ment that the facts pled in the complaint gave rise to a legal 
duty to speak. 
     Second, Plaintiffs’ factual allegations regarding purported 
omission  suffer  from  the  same  absence  of  particularity  that 
plagues the rest of their claims. Taking as an example the al‐
legations surrounding the $20 million line of credit, as Plain‐
tiffs  argue  in  their  brief,  nothing  in  the  fifth  amended  com‐
plaint  associates  particular  knowledge  with  particular  Indi‐
vidual Defendants. As already discussed above, the allegation 
pertaining  to  information  learned  during  Plaintiff  Wallace’s 
April  2015  SEC  deposition  claims  that  Wallace  saw  “docu‐
ments  authored,  and/or  received,  by  Whitman,  Eickbush, 
Rose,  and  Johnson”  showing  that  they  possessed  several 
pieces  of  information  about  Infinium’s  financial  position  at 
the time they made the town hall presentations. Nothing in 
No. 17‐2583                                                        23 

that allegation indicates which of the Individual Defendants 
possessed  particular  pieces  of  information  that  could  have 
rendered his statements at the town hall meetings misleading. 
In  other  words,  Plaintiffs  failed  to  link  any  of  the  alleged 
omissions  to  any  of  the  statements  made  by  the  Individual 
Defendants.  Consequently,  the  district  court  properly  con‐
cluded that the fifth amended complaint failed to allege with 
the requisite particularity facts indicating that the Individual 
Defendants possessed knowledge rendering their affirmative 
representations misleading at the town hall meetings. 
C. Failure to State a Claim for Breach of Fiduciary Duty and 
Common Law Fraud 
     The  district  court  also  dismissed  Plaintiffs’  state  law 
claims for breach of fiduciary duty and fraud. Because Plain‐
tiffs’ briefs did not challenge the district court’s dismissal of 
these claims, Plaintiffs have forfeited any opportunity to do 
so. In any event, we find that the district court did not err in 
dismissing  Plaintiffs’ breach  of fiduciary duty and common 
law fraud claims. To state a claim for breach of fiduciary duty 
under Delaware law, a plaintiff must allege that a fiduciary 
duty existed and that the defendant breached that duty. See 
Stewart v. Wilmington Trust SP Servs., Inc., 112 A.3d 271, 297 
(Del. Ch. 2015) (citation omitted). A plaintiff must plead the 
following elements to state a common law fraud claim: “(1) a 
false representation, usually one of fact, made by the defend‐
ant; (2) the defendant’s knowledge or belief that the represen‐
tation was false, or was made with reckless disregard of the 
truth; (3) an intent to induce the plaintiff to act or to refrain 
from acting; (4) the plaintiff’s action or inaction taken in justi‐
fiable reliance upon the representation; and (5) damage to the 
plaintiff as a result of such reliance.” Johnson v. Preferred Prof’l 
24                                                         No. 17‐2583 

Ins. Co., 91 A.3d 994, 1017 (Del. Super. Ct. 2014) (citation omit‐
ted). Both claims are subject to Rule 9(b)’s heightened plead‐
ing requirements, as they are premised on allegations that the 
defendants knowingly misled Plaintiffs. Plaintiffs’ claims for 
breach of fiduciary duty and common law fraud fail for the 
same  reasons  as  their  security  fraud  claim—Plaintiffs  have 
neither pled the required elements of scienter nor alleged the 
facts underlying these claims with the particularity required 
by Rule 9(b). The district court therefore correctly concluded 
that  Plaintiffs  failed  to  state  a  claim  for  breach  of  fiduciary 
duty and common law fraud. 
                           III. Conclusion 
    We  agree  with  the  district  court  that  Plaintiffs  failed  to 
state a claim upon which relief can be granted and find that 
the district court did not abuse its discretion in denying leave 
to further amend the complaint, since such leave was never 
sought. Plaintiffs have not proposed how they might be able 
to amend their pleading to cure the deficiencies contained in 
the fifth amended complaint. Under these circumstances, dis‐
missal with prejudice is appropriate. See Leavell v. Ill. Dep’t of 
Nat. Res., 600 F.3d 798, 808 (7th Cir. 2010). 
   For the foregoing reasons, the district court’s decision dis‐
missing  the  fifth  amended  complaint  with  prejudice  is 
AFFIRMED.